Exhibit 10.26

SECOND AMENDMENT TO

AGREEMENT RELATING TO RETENTION AND

NONCOMPETITION AND OTHER COVENANTS

SECOND AMENDMENT (the “Second Amendment”), dated as of February 26, 2009 (the
“Amendment Effective Date”), by and among Lazard Ltd, a company incorporated
under the laws of Bermuda (“PubliCo”), Lazard Group LLC, a Delaware limited
liability company (“Lazard”), on its behalf and on behalf of its subsidiaries
and affiliates (collectively with Lazard, PubliCo, and its and their
predecessors and successors, the “Firm”), and Michael J. Castellano (the
“Executive”), to the Agreement Relating to Retention and Noncompetition and
Other Covenants between the Executive and the Firm, dated as of May 4, 2005 and
first amended as of May 7, 2008 (the “Agreement”).

WHEREAS the Firm and the Executive wish to amend the Agreement to provide for
the treatment of certain restricted stock units and deferred cash awards granted
to the Executive in the event that the Executive retires on or after March 31,
2011.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, effective as of the Amendment Effective Date, the Executive,
PubliCo and Lazard hereby agree to amend the Agreement as follows:

SECTION 1. Addition to Schedule I of New Paragraph 8. The following new
paragraph is hereby added to Schedule I:

“8. Retirement. Notwithstanding anything contained herein or in any restricted
stock unit award agreement (an “RSU Agreement”) or deferred cash award agreement
(a “DCA Agreement”) entered into between the Firm and the Executive prior to or
after the date hereof, with respect to (i) all restricted stock units and
deferred cash awards granted to the Executive prior to the date hereof and
(ii) all restricted stock units and deferred cash awards granted to the
Executive after the date hereof as part of the Firm’s ordinary annual incentive
compensation process (all such awards, referred to herein as “Ordinary
Compensation Awards”), if the Executive voluntarily terminates his employment on
or after March 31, 2011, subject to the Executive’s continued compliance with
the restrictive covenants set forth in the applicable RSU Agreement or DCA
Agreement through the applicable vesting date of the Ordinary Compensation Award
(without regard to the earlier expiration of the stated duration of any such
restricted covenant, other than such earlier expiration due to the occurrence of
a “change of control” of the Firm as defined in the Firm’s applicable incentive
compensation plan), the Executive’s Ordinary Compensation Awards will continue
to vest on the dates (or upon the events) set forth in each such RSU Agreement
or DCA Agreement; provided, however, that, if, as of the date of the Executive’s
voluntary termination of employment (whether prior to, on or after March 31,
2011), the Firm has



--------------------------------------------------------------------------------

adopted a retirement policy applicable to the Firm’s equity compensation program
(the “Retirement Policy”) that provides the Executive with more favorable
treatment than the treatment set forth above, subject to the Executive’s
satisfaction of the eligibility requirements of such Retirement Policy and
compliance with the terms thereof, the Executive’s Ordinary Compensation Awards
will vest or continue to vest in accordance with the terms of the Retirement
Policy. Prior to the grant of equity awards that are not Ordinary Compensation
Awards (if any), the Executive and the Firm will in good faith mutually agree as
to the retirement treatment of such awards. Nothing in this paragraph 8 shall be
interpreted or construed to result in or require either (A) the delivery of
shares in respect of the Executive’s restricted stock units or cash in respect
of the Executive’s deferred cash awards prior to the first date or event
provided under the applicable RSU Agreement or DCA Agreement and permitted under
Section 409A of the Code or (B) the delay of the delivery of shares in respect
of the Executive’s restricted stock units or cash in respect of the Executive’s
deferred cash awards to a date after the first date or event provided under the
applicable RSU Agreement or DCA Agreement and permitted under Section 409A of
the Code.”

SECTION 2. Amendment to Section 16(b) of the Agreement. The following sentence
is hereby added to the end of Section 16(b) of the Agreement.

“For purposes of clarity, the retirement rights set forth in paragraph 8 of
Schedule I shall survive and continue to apply and be available to the Executive
following the expiration of the Term of this Agreement and shall be available to
the Executive for the duration of his employment with the Firm.”

SECTION 3. Choice of Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF
AMERICA), WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS WHICH COULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

SECTION 4. Effect of Amendment. Except as expressly set forth herein, this
Second Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of the parties to the
Agreement, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Agreement, all of which shall continue in full force and effect. This Second
Amendment shall apply and be effective only with respect to the provisions of
the Agreement specifically referred to herein. After the date hereof, any
reference to the Agreement shall mean the Agreement as modified hereby.

SECTION 5. Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which, when
taken together, shall constitute one and the same amendment.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive, PubliCo and Lazard hereto have caused this
Second Amendment to be executed and delivered on the date first above written.

 

LAZARD LTD

By:

        Name:     Title:    

 

LAZARD GROUP LLC

(on its behalf, and on behalf of its

subsidiaries and affiliates)

By:

        Name:     Title:    

 

MICHAEL J. CASTELLANO

By:

     

 

3